Citation Nr: 1745447	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  07-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residuals of a fractured left tibia (left tibia disability).

2.  Entitlement to a higher initial disability rating for the service-connected left ankle sprain (left ankle disability), in excess of 0 percent from March 4, 2005 to January 1, 2009, and in excess of 10 percent from January 1, 2009. 

3.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2017) for the service-connected left ankle sprain is warranted.

4.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the service-connected lumbar spine degenerative disc disease (lumbar spine disability) is warranted.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1990 to December 1990, and from January 1992 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

On the August 2007 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board).  In a July 2008 Hearing Election Form, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2017).

In March 2010, the Board denied a disability rating in excess of 10 percent for the lumbar spine disability and remanded the issues of higher initial ratings for the left ankle and left tibia disabilities for additional development.  The Board also remanded the issues of whether the criteria for an extraschedular rating under 
38 C.F.R. § 3.321 for the left ankle and lumbar spine disabilities was warranted because the Veteran asserted that he lost four and half weeks of work during the previous year due to the left ankle disability, and had lost 132 days of work in the previous year due to the lumbar spine disability.  

The March 2010 Board decision did not find that the issues of entitlement to an extraschedular rating for the left ankle and lumbar spine disabilities had been raised; rather, the March 2010 Board decision remanded the issues to the RO in order for the RO to initially decide whether extraschedular ratings for the left ankle and lumbar spine disability were raised.  The Board finds significant that the March 2010 Board decision did not instruct the RO to refer these issues to the VA Under Secretary for Benefits or Director of Compensation and Pension Services, which is the procedural action required where 38 C.F.R. § 3.321(b) extraschedular issues are raised.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Rather, the March 2010 Board decision remanded the issues in order for the RO to determine whether the criteria to raise extraschedular ratings had been met, to include whether referral to the VA Under Secretary for Benefits or Director of Compensation and Pension Services was warranted.  Because the Board did not find that extraschedular referral was warranted - the question that is currently before the Board and addressed in this decision - the Board has rephrased the extraschedular ratings questions regarding the left ankle and lumbar spine disabilities to the issues that are listed on the Title page.

The Veteran did not appeal the March 2010 Board decision; therefore, the March 2010 Board decision regarding the schedular lumbar spine schedular disability rating became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. 
§ 20.1100(a) (2017).  As such, the only remaining question before the Board pertaining to the lumbar spine disability is whether referral of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) to the VA Under Secretary for Benefits or Director of Compensation and Pension Services is warranted.  

In April 2011, the Board again remanded the issues on appeal for additional development.  Most recently, in November 2016, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with updated VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of higher rating for the lumbar spine (extraschedular only) and left ankle (schedular and extraschedular) disabilities, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have any residuals of the left tibia disability other than left ankle symptoms and impairment for which the Veteran is separately rated under schedular rating criteria.


CONCLUSION OF LAW

For the entire rating period from March 5, 2005, the criteria for an initial compensable rating for the service-connected residuals of a fractured left tibia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements. 

VA most recently examined the left tibia disability in March 2017.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the left tibia disability on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the extent of the left tibia disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Higher Initial Rating for Residuals of a Fractured Left Tibia

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected left tibia disability for the entire initial rating period from March 4, 2005 under Diagnostic Code (DC) 5262, which provides a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is provided for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is provided for nonunion of the tibia and fibula with loose motion and requiring a brace.  38 C.F.R. § 4.71a.  

The Veteran has generally asserted that a higher initial rating is warranted for the left tibia disability because the left leg is now shorter than the right leg. See, e.g., Veteran statement on January 2007 VA Form 9. At the October 2005 VA examination, the Veteran described daily sharp pain in the left leg which he rated at 3 out of 10, with flare-ups of pain which he rated at 8 out of 10.  At the September 2008 and June 2010 VA examination, the Veteran reported intermittent lower left leg pain, with no flare-ups.  At the January 2016 VA examination, the Veteran reported a little bit of pain on the sides of the left knee after prolonged sitting, or when he stays in the same position for a long period of time, with no flare-ups, functional loss, or functional impairment.  At the March 2017 VA examination, the Veteran reported an intermittent sensation of left knee buckling with radiating pain from the back. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for an initial compensable disability rating under DC 5262 for the left tibia disability are met or approximated for any period.  The October 2005 VA examiner assessed no deformity or angulation of the left tibia, with no evidence of inflammation or tenderness along the tibial bone, and that the musculature of the tibial and peroneus group, we well as the gastoc-soleus, were normal.  Upon examination in September 2008, the VA examiner assessed normal alignment of the left tibia, with no deformity and some tenderness over the distal anterior tibia just proximal to the left ankle.  See also June 2010 VA examination report.  The January 2016 VA examiner noted normal left tibia except for mild upper tibia tenderness.  The January 2016 VA examiner also noted left knee arthritis, but attributed the arthritis to aging rather than to the left tibia disability.  The March 2017 VA examiner noted that the part of the left tibia that was fractured was of the distal tibia, which is part of the ankle joint and is part of the service-connected left ankle disability, and that the only residuals of the left tibia fracture are those of the service-connected left ankle disability.

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have malunion of the left tibia with slight knee or ankle disability.  To the extent that the left tibia disability has caused left ankle symptoms or disability, such left ankle symptoms are rated under the service-connected left ankle disability and the assignment of a separate compensable rating for the same left ankle symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board has also considered whether a compensable rating is warranted under DCs 5256, 5257, 5258, 5259, 5260, 5261, and 5263 pertaining to the left knee; however, the record reflects that the current left knee arthritis is related to aging rather than the service-connected left tibia disability, and that the Veteran does not have any other left knee disabilities.  See, e.g., March 2017 VA examination report; Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For these reasons, the preponderance of the evidence weighs against a finding that the left tibia disability more closely approximates a higher (compensable) rating at any point during the rating period from March 4, 2005.  See 38 C.F.R. § 4.71a, DC 5262.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A higher (compensable) initial disability rating for residuals of a fractured left tibia is denied.


REMAND

Lumbar Spine and Left Wrist Disability Ratings

The issue of higher ratings for the left ankle (schedular and extraschedular) and lumbar spine (extraschedular) disabilities are remanded for further VA examination.  Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.  

In this case, the March 2017 VA examiner opined that he could not provide an opinion as to the additional limitation of lumbar spine and left ankle motion during flare-ups or as a result of pain, weakness, fatigability, or incoordination after repeated use over time without resorting to mere speculation.  The March 2017 VA examiner indicated that the Veteran could potentially have further limitation in range of motion, potentially have an increase in the amount of pain, and  potentially have further decrease in functional capacity during flare-ups and/or with repetitive motion or use over time, but that these parameters cannot be estimated or expressed as additional loss in degrees of motion because the examiner has no access to the Veteran when he experiences such symptoms or functional impairment outside the clinical arena.  The Board finds that this case presents similar facts to the Sharp case; therefore, the Board is remanding this matter for further VA examination.

TDIU

Entitlement to a TDIU is potentially an element of rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The March 2010 Board decision found that the TDIU issue was raised during the appeal period for the rating issues on appeal.  Afterwards, the Veteran withdrew the TDIU claim.  See March 16, 2010 VA Form 21-4138.  The Veteran then filed a new TDIU claim.  See May 2015 VA Form 21-8940.  It is also unclear if the Veteran is currently employed.  The May 2015 VA Form 21-8940 shows that the Veteran reported he became too disabled to work in October 2014; however, a July 2017 VA shoulders examination shows that the Veteran reported that he had worked at the postal service for the previous 12 years.  

Taking Rice into consideration, the Board is construing this evidence, specifically the May 2015 VA Form 21-8940, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion would help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issues of higher rating for the lumbar spine (extraschedular only) and left ankle disabilities (schedular and extraschedular), as well as entitlement to a TDIU, are REMANDED for the following action:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine and left ankle disabilities.  The VA examiner should report the extent of the lumbar spine and left ankle disability symptoms in accordance with VA rating criteria.  

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine and left ankle range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements.  

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time. 

2. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as an updated VA Form 21-8940).  

3. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are obstructive sleep apnea, posttraumatic stress disorder (PTSD), lumbar spine degenerative disc disease, cervical spine strain, residuals of left ankle sprains status-post partial synovectomy, right shoulder strain, residuals of left index finger injury, status-post fracture of the left tibia, bilateral pes planus, residuals of fractured base of right third metacarpal, inactive tuberculosis with residuals, left lower lip scar, and left forearm burn scar.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

4. Thereafter, the AOJ should readjudicate the left ankle and lumbar rating issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

5. Thereafter, the AOJ should adjudicate the issue of a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


